Per Curiam.
We are of the opinion that the verdict of the jury in favor of the plaintiff against the defendants Brown and Cohen was against the weight of the evidence and that the court was justified in setting the verdict aside. The court, however, should have ordered a new trial instead of directing a verdict after the jury had been discharged. (Gabler v. Goldman Co., 215 App. Div. 333; Gilbert v. Finch, 72 id. 38; affd., 173 N. Y. 455.)
The judgment appealed from should be reversed and a new trial ordered as to all the defendants, with costs to the appellant against the defendants, respondents, to abide the event.
Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.
Judgment reversed and a new trial ordered as to all defendants, with costs to the appellant against the defendants, respondents, to abide the event.